Case 1:18-cv-00860-MPB-SEB Document 41 Filed 10/03/19 Page 1 of 13 PageID #: 197



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 THOMAS F. ISLER,                                       )
                                                        )
                              Plaintiff,                )
                                                        )
                         v.                             )        No. 1:18-cv-00860-MPB-SEB
                                                        )
 MED-1 SOLUTIONS, LLC,                                  )
                                                        )
                              Defendant.                )
                                                        )
                                                        )
 TARA GERBER,                                           )
                                                        )
                              Interested Party.         )

               ORDER ON CROSS MOTIONS FOR SUMMARY JUDGMENT

        This cause is before the Court on the parties’ cross motions for summary judgment.

 Plaintiff Thomas Isler has brought this action against Defendant MED-1 Solutions, LLC (“MED-

 1”) alleging violations of the Fair Debt Collect Practices Act (“FDCPA”), 15 U.S.C. § 1692, et

 seq. For the reasons set forth below, MED-1’s motion for summary judgment (Docket No. 32),

 filed on April 10, 2019, is GRANTED. Mr. Isler’s cross motion for partial summary judgment

 on liability (Docket No. 35), also filed on April 10, 2019, is DENIED.

                                           I.   Factual Background

        The majority of the facts of this case are undisputed.

        On May 24, 2016, MED-1, a medical debt collector, filed a small claims lawsuit against

 Mr. Isler in Washington Township Small Claims Court (“the state court”), captioned, MED-1

 Solutions, LLC v. Thomas Fiske Isler, Cause No. 49k07-1605-SC-02319 (“the state court

 lawsuit”). (Docket No. 33-1; Docket No. 35-1 at ECF p. 1). MED-1 sought to collect $4,098.60

 from Mr. Isler for unpaid medical services and reasonable attorney fees. (Docket No. 33-1). On

                                                    1
Case 1:18-cv-00860-MPB-SEB Document 41 Filed 10/03/19 Page 2 of 13 PageID #: 198



 July 19, 2016, counsel for MED-1 and Mr. Isler appeared before the state court, which entered an

 order that Mr. Isler “agrees to $40/mon start Aug 20 and continuing on the same day of each

 successive calendar month. If [Mr. Isler] remains current, then no Judgment will be entered.”

 (Docket No. 33-2; Docket No. 35-1 at ECF p. 1). The case was continued until October 4, 2016

 with a note that read “If [Mr. Isler] current [Mr. Isler] need not to appear.” (Id.).

           On October 4, 2016, MED-1 counsel and Mr. Isler again appeared before the state court,

 which entered an order that “[c]ontinued [the matter] indef. so long as payments made as

 indicated previously under paymplan.” (Docket No. 33-3; Docket No. 35-1 at ECF p. 1).

 However, Mr. Isler’s payments did not continue as directed by the payment plan. His February

 20, 2017, payment was not received until March 2, 2017. (Docket No. 33-4 at ECF pp. 8–9;

 Docket No. 33-5 at ECF pp. 1–2; 1 Docket No. 35-1 at ECF p. 2). He then missed his March 20

 and April 20, 2017, payments. (Id.).

           On May 31, 2017, MED-1 filed an Amended Notice of Claim. (Docket No. 33-6; Docket

 No. 35-1 at ECF p. 2). The case was reset for July 25, 2017, and Mr. Isler was summonsed to

 appear. (Id.).

           This is where the two parties disagree on the facts. Mr. Isler avers that he and counsel for

 MED-1 renewed their previous payment arrangement. (Docket No. 35-1 at ECF p. 2). Mr. Isler

 specifically averred that counsel required his payments be made by automatic ACH withdrawal

 from his bank account and in exchange MED-1 would reinstate the previous agreement that no

 judgment would be taken as long as Mr. Isler was current on his payments. (Id.). MED-1 does

 not agree that this Agreement was reached. (Docket No. 38 at ECF p. 2).

           The parties do agree that on July 25, 2017, counsel for MED-1 and Mr. Isler made a



 1
     MED-1 cites pages eight and nine of this exhibit, yet it is only a two-page exhibit.
                                                    2
Case 1:18-cv-00860-MPB-SEB Document 41 Filed 10/03/19 Page 3 of 13 PageID #: 199



 phone call to MED-1’s office from the state court to set up a monthly auto payment plan for $40

 per month, starting August 20th. (Docket No. 33 at ECF p. 3; Docket No. 34, Notice of Manual

 Filing of Audio CD-R; Docket No. 35-1 at ECF p. 2). MED-1’s rep asked “is there anything else

 I need to do for you” to which Mr. Isler responded, “no.” (Docket No. 33 at ECF p. 3; Docket

 No. 34; Phone Recording July 25, 2017 (Exhibit G)). On July 25, 2017, MED-1 and Mr. Isler

 appeared in state court for the scheduled status hearing in the state court lawsuit; an order was

 entered continuing the cause until January 23, 2018. (Docket No. 33-7). Unlike the July 19, 2016

 order, this order did not contain any reference to a payment plan or Mr. Isler’s attendance at

 future hearings. (Id.).

         On January 23, 2018, MED-1 appeared by new counsel at the scheduled hearing in the

 state court lawsuit, but Mr. Isler failed to appear. (Docket No. 33-8; Docket No. 35-1 at ECF p.

 2). 2 The state court then entered a judgment in favor of MED-1 that reads: “Accordingly, the

 Court now orders: That judgment is rendered in favor of the Plaintiff for the sum of $3,0961.60

 and attorney fees of $375 and prejudgment interest of $0 for a total judgment of $3,466.60 plus

 costs and post judgment interest at 8% per annum.” (Id.).

         Mr. Isler believed a mistake was made and he contacted MED-1 and asked that the

 default judgment be set aside as he was current on his payments. (Docket No. 35-1 at ECF p. 2).

 MED-1 declined. (Id.). Thereafter, Mr. Isler filed an appeal to transfer the case to the superior

 court for a trial de novo. (Docket No. 35-1 at ECF pp. 2–3).




 2
  Mr. Isler states that he was out-of-state for work from January 21 to January 24, 2018. (Docket
 No. 35-1 at ECF p. 2). He acknowledges missing the court date, but avers that because his
 payments were current he believed he could miss the January 23, 2018, court date. (Id.).
                                                  3
Case 1:18-cv-00860-MPB-SEB Document 41 Filed 10/03/19 Page 4 of 13 PageID #: 200



                                      II.    Standard of Review

        Summary judgment is appropriate when the record shows that there is no genuine issue as

 to any material fact and that the moving party is entitled to a judgment as a matter of law. Fed. R.

 Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Disputes concerning material

 facts are genuine where the evidence is such that a reasonable jury could return a verdict for the

 non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In deciding

 whether genuine issues of material fact exist, the court construes all facts and draws all

 reasonable inferences in a light most favorable to the non-moving party. See id. at 255. If, after

 drawing all reasonable inferences from the facts in favor of the non-movant, genuine doubts

 remain, summary judgment is inappropriate. See Shields Enter., Inc. v. First Chicago Corp., 975

 F.2d 1290, 1294 (7th Cir. 1992). However, neither the mere existence of some alleged factual

 dispute between the parties, id. at 247, nor the existence of some metaphysical doubt as to the

 material facts, Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986), will

 defeat a motion for summary judgment. Michas v. Health Cost Controls of Illinois, Inc., 209

 F.3d 687, 692 (7th Cir. 2000).

        The moving party bears the initial responsibility of informing the district court of the

 basis for its motion, and identifying those portions of the record that it believes demonstrate the

 absence of a genuine issue of material fact. Celotex, 477 U.S. at 323. The party seeking summary

 judgment on a claim that the non-moving party bears the burden of proof at trial may discharge

 its burden by showing an absence of evidence to support the non-moving party’s case. Id. at 325.

        Courts often confront cross motions for summary judgment because Rules 56(a) and (b)

 of the Federal Rules of Civil Procedure allow both plaintiffs and defendants to move for such

 relief. In such situations, courts must consider each party’s motion individually to determine if



                                                  4
Case 1:18-cv-00860-MPB-SEB Document 41 Filed 10/03/19 Page 5 of 13 PageID #: 201



 that party has satisfied the summary judgment standard. Speciale v. Blue Cross & Blue Shield

 Ass’n, 538 F.3d 615, 621 (7th Cir. 2008). In determining whether genuine and material factual

 disputes exist in this case, the Court has considered the parties’ respective memoranda and the

 exhibits attached thereto, and has construed all facts and drawn all reasonable inferences

 therefrom in the light most favorable to the respective non movant. Matsushita Elec. Indus. Co.,

 475 U.S. at 586.

                                         III.    Discussion

        “The primary goal of the FDCPA is to protect consumers from abusive, deceptive, and

 unfair debt collection practices.” Bass v. Stolper, Koritzinsky, Brester & Neider, SC, 111 F.3d

 1322, 1324 (7th Cir. 1997); see also Keele v. Wexler, 149 F.3d 589, 594 (7th Cir. 1998) (“[T]he

 FDCPA is designed to protect consumers from the unscrupulous antics of debt collectors,

 irrespective of whether a valid debt actually exists.”). Thus, the FDCPA prohibits a debt

 collector from using “unfair or unconscionable means to collect or attempt to collect any debt.”

 15 U.S.C. § 1692f. To ensure compliance with the Act, the court applies an objective test and

 looks at the debt collector’s actions from the perspective of an “unsophisticated consumer or

 debtor. Williams v. OSI Educ. Servs., Inc., 505 F.3d 675, 677 (7th Cir. 2007). “The

 unsophisticated consumer is ‘uninformed, naïve, [and] trusting,’ but possesses ‘rudimentary

 knowledge about the financial world, is wise enough to read collection notices with added care,

 possesses reasonable intelligence, and is capable of making basic logical deductions and

 inferences.’” Id. at 678 (quoting Pettit v. Retrieval Masters Creditors Bureau, Inc., 211 F.3d

 1057, 1060 (7th Cir. 2000)).

        Mr. Isler’s complaint sets forth that MED-1 violated § 1692f by its July 25, 2017,

 renewal of the original agreement—which told Mr. Isler that MED-1 would not obtain a



                                                  5
Case 1:18-cv-00860-MPB-SEB Document 41 Filed 10/03/19 Page 6 of 13 PageID #: 202



 judgment against him as long as he was current on payments—to only later obtain a default

 judgment against him after he did not appear at a state court status hearing, even though he was

 current on his payments. (Docket No. 1). In its motion for summary judgment, MED-1 argues

 that Mr. Isler has failed to provide any evidence that the parties had an agreement in place as of

 January 23, 2018 that provided Mr. Isler need not attend court hearings if he was current on

 payments. (Docket No. 33 at ECF p. 4). Mr. Isler responds that the undisputed facts establish as a

 matter of law that the Agreement he references in the complaint exists or, at worst, that there is a

 genuine dispute as to its existence because none of MED-1’s evidence contradicts his affidavit.

 (Docket No. 39 at ECF p. 2).

         Before the Court turns to the substantive analysis under 15 U.S.C. § 1692f, it must

  consider a critical factual assumption that Mr. Isler relies on. Mr. Isler’s argument is that MED-

  1 requested judgment be entered. Yet, the state court’s order in question merely enters

  judgment. It neither references MED-1 requesting judgment be entered or the court entering

  judgment sua sponte due to Mr. Isler’s failure to appear after having been ordered to do so.

  (Docket No. 33-8). Mr. Isler’s concludes that, “[S]hortly after January 23, 2018, I learned that a

  judgment had been taken against me by a new attorney (not Ms. Gerber) for Defendant on

  January 23, 2018,” without any facts establishing that the judgment was “by” MED-1 at the

  hearing. (Docket No. 35-1 at ECF p. 2). Mr. Isler provides no explanation for how he learned

  about the judgment, that MED-1 was represented by a new attorney at the hearing, or—

  critically—that MED-1 requested the judgment be entered. Mr. Isler has failed to provide this

  Court with support as to how he has personal knowledge of these facts given he was not at the

  hearing where the judgment was entered. Toro Co. v. Krouse, Kern & Co., Inc., 644 F. Supp.

  986, 989 (N.D. Ind. Oct. 1, 1986) (“Statements based merely on knowledge and belief do not



                                                  6
Case 1:18-cv-00860-MPB-SEB Document 41 Filed 10/03/19 Page 7 of 13 PageID #: 203



  satisfy the standards of Rule 56(e) requiring personal knowledge.”); see also Fed. R. Civ. P.

  56(c)(4) (An affidavit or declaration used to support or oppose a motion must be made on

  personal knowledge.”). MED-1 cannot be responsible for an action the state court took under its

  own, independent authority. The record lacks admissible evidence to support Mr. Isler’s

  contention that MED-1 requested judgment. Thus, on this basis alone, summary judgment in

  favor of MED-1 and against Mr. Isler would be appropriate.

          Yet, even if the Court construes the state court’s January 23, 2018, order to read that

  MED-1 requested judgment, this would not impact the ultimate ruling. Section 15 U.S.C. §

  1692f states in relevant part: “A debt collector may not use unfair or unconscionable means to

  collect or attempt to collect any debt.” 15 U.S.C. § 1692f (emphasis added). Unfortunately, the

  statute does not define the phrase “unfair or unconscionable,” and the Seventh Circuit has called

  the phrase “as vague as they come.” Beler v. Blatt, Hasenmiller, Leibsker & Moore, LLC, 480

  F.3d 470, 474 (7th Cir. 2007). The statute provides a non-exhaustive list of eight violations.

  Subsection (6) is most relevant here. That subsection prohibits “[t]aking or threatening to take

  any nonjudicial action to effect dispossession or disablement of property” under certain

  circumstances. 15 U.S.C. § 1691f(6)(A)-(C) (emphasis added). The operative phrase, in this

  instance, is “nonjudicial action.” It implies “that state judicial proceedings are outside the scope

  of § 1692f.” Beler, 480 F.3d at 475. In Bentrud v. Bowman, Heintz, Boscia & Vician, P.C., 794

  F.3d 871 (7th Cir. 2015), the court held that “if state judicial proceedings are outside the scope

  of § 1692f, then [Plaintiff] does not have a leg to stand on.” Id. at 875.

        In Bentrud, the plaintiff did not dispute that he owed money to a creditor, which had

 assigned collection of that debt to a law firm. Id. at 872. The law firm had filed a suit in state

 superior court to recover the debt that plaintiff owed. Id. After defendant-law firm filed a motion



                                                   7
Case 1:18-cv-00860-MPB-SEB Document 41 Filed 10/03/19 Page 8 of 13 PageID #: 204



 for summary judgment in state court, plaintiff-debtor requested arbitration pursuant to his debtor-

 creditor agreement. Id. The state court granted plaintiff-debtor’s request, provided him thirty

 days to initiate arbitration, and denied defendant-law firm’s motion for summary judgment. Id.

 For a variety of reasons arbitration did not occur. Id. Then defendant-law firm filed a second

 motion for summary judgment, which led plaintiff-debtor to file the FDCPA case in federal

 court, where he argued that the filing of the second motion for summary judgment constituted an

 “unfair or unconscionable” debt collection practice in violation of § 1692f. Id. at 873. The

 district court granted the defendant-law firm’s motion for summary judgment, which was upheld

 by the Seventh Circuit. Id. The Seventh Circuit “very much doubt[ed] that a state court motion

 for summary judgment—filed to collect an overdue credit card debt—could qualify as an unfair

 or unconscionable act under the FDCPA.” Id. at 875.

         Moreover, in Bentrud, the Seventh Circuit addressed the plaintiff-debtor’s invocation of

 his arbitration provision, which provided: “‘If you or we elect arbitration of a claim, neither you

 nor we will have the right to pursue that claim in court or before a judge or jury.’” Id. It held that

 “[t]he FDCPA is not an enforcement mechanism for matters governed elsewhere by state and

 federal law.” Id. at 875 (citing Beler, 480 F.3d at 474). But that is what Mr. Isler is attempting to

 do here. He asks this court to use the FDCPA to enforce an Agreement between the debt

 collector and himself. This argument was rejected not only in Bentrud but also in Beler. 3 In

 Beler, the appellant theorized that it was “‘unfair’ or ‘unconscionable’ for a debt collector to

 violate . . . rule[s] of positive law.” Beler, 480 F.3d at 473. Specifically, the appellant faulted a




 3
   Neither side addresses this line of case law in their briefs. Plaintiff’s counsel does not address
 Bentrud despite the fact that he was the counsel of record for Bentrud both at the trial court and
 the Seventh Circuit. See Bentrud, 794 F.3d at 871; Bentrud v. Bowman, Heintz, Boscia & Vician,
 P.C., Case No. 1:12-cv-1340-WTL-DML, 2014 WL 2195741 (S.D. Ind. May 27, 2014).
                                                    8
Case 1:18-cv-00860-MPB-SEB Document 41 Filed 10/03/19 Page 9 of 13 PageID #: 205



 debt collector law firm (like MED-1 here) for violating state laws. Id. at 473–474. The Seventh

 Circuit denied the claim, noting that the laws implicated provided remedies for violations. Id. In

 Bentrud, the appellant was concerned about the debt collector resuming litigation after he elected

 arbitration—which the Seventh Circuit characterized as a “procedural oddity, at worst.” Bentrud,

 794 F.3d at 875. The Seventh Circuit reasoned that if Bentrud sought relief—“his remedy sounds

 in breach of contract, not the FDCPA.” Id. (“A contrary ruling would require us to declare that

 adherence to an arbitration provision in a contract, even in the face of a state court order to the

 contrary, is essential to fair debt collection. This we will not do.”) (internal citations omitted).

        Here, this case is akin to Bentrud. Mr. Isler argues that on July 25, 2017, counsel for

 MED-1 and he reinstated the previous, July 19, 2016, Agreement that “no judgment would be

 taken against me as long as I was current on my payments.” (Docket No. 35-1 at ECF p. 2). That

 MED-1 disputes the existence of the July 25, 2017, Agreement is of no moment. While this

 makes its existence a disputed fact, it is not a material fact that will prevent summary judgment.

 Like Bentrud, if Mr. Isler is concerned about MED-1 requesting (and receiving) a judgment for

 his failure to appear at the January 23, 2018, state court status hearing due to the July 1, 2017,

 Agreement, then Mr. Isler’s remedy sounds in breach of contract.

        Moreover, Mr. Isler’s argument, that pursuant to the Agreement as long as he was current

 on his payment no default judgment could ever be entered against him, implies that two parties

 can (without a court’s agreement) waive one of those party’s obligation to comply with a court

 order. Of course that cannot be the case. Mr. Isler’s state court case was first noticed on May 24,

 2016, and Mr. Isler was summonsed to appear before the state court on July 19, 2016. (Docket

 No. 33-1). The state court’s order at that initial hearing, among other things, continued the matter

 until October 4, 2016, but noted that Mr. Isler need not appear if he was current on his payments.



                                                    9
Case 1:18-cv-00860-MPB-SEB Document 41 Filed 10/03/19 Page 10 of 13 PageID #: 206



  (Docket No. 33-2). No party disputes that Mr. Isler was current as of October 4, 2016, yet he

  appeared anyway, and the state court continued the matter indefinitely as long as Mr. Isler

  continued to pay as indicated under the previous plan. (Docket No. 33-3). When Mr. Isler failed

  to make payments in accordance with the original agreement MED-1 filed an Amended Notice

  on May 31, 2017, and summonsed Mr. Isler to appear at a July 25, 2017, hearing in the state

  court litigation. (Docket No. 33-6). Mr. Isler appeared, and the state court continued the cause to

  January 23, 2018, without further order. (Id.). Despite no relief of appearance from the state

  court, it is undisputed Mr. Isler did not appear for the January 23, 2018 hearing. (Docket No. 33-

  8). The state court noted that “within the knowledge of those present, [Mr. Isler] is not under

  legal disability and has sufficient understanding to realize the nature and effect of the [Amended]

  Notice of Claim.” (Id.).

         It was permissible for MED-1 to request judgment against Mr. Isler. Rule 10(B) of the

  Indiana Rules of Court Small Claims provides that “[i]f the defendant fails to appear at the time

  and place specified in the notice of claim or for any continuance thereof, the court may enter a

  default judgment against him.” Ind. Rules of Court Small Claims 10(b). Indeed, if it did not, then

  MED-1’s counsel may have been out of turn with one of the primary pillars of effective

  representation—diligence. See Indiana Rules of Prof’l Conduct R. 1.3 (2019). Even assuming the

  July 25, 2017, Agreement occurred, as the Court must when considering MED-1’s summary

  judgment, MED-1’s counsel made a reasonable choice as an advocate for its client pursuant to

  Rule 10(B) in requesting an entry of judgment after Mr. Isler failed to appear. That choice does

  not equate to an unfair or unconscionable means of attempting to collect debt. See Bentrud, 794

  F.3d at 876. The agreement, as averred by Mr. Isler, did not address whether Mr. Isler was

  relieved of his obligations to appear for court ordered status hearings. Nor could it, unless the



                                                   10
Case 1:18-cv-00860-MPB-SEB Document 41 Filed 10/03/19 Page 11 of 13 PageID #: 207



  state court granted leave that it would waive Mr. Isler’s appearance at future hearings. Mr. Isler

  indicates that he has sought relief in state court to have the judgment set aside. That is a more

  appropriate avenue for Mr. Isler to seek relief. The Seventh Circuit has made clear that the

  FDCPA is not “an enforcement mechanism for matters governed by state law.” Id.

         Mr. Isler cites a Ninth Circuit case, Fox v. Citicorp Credit Servs., Inc., 15 F.3d 1507 (9th

  Cir. 1994). In Fox, which is not binding on this Court, the plaintiffs defaulted on their credit card

  debt, which was referred to Citicorp Credit Services, Inc. (“Citicorp”) for collection. Id. Citicorp

  brought a suit against the plaintiffs. Id. at 1510. In conjunction, the parties reached a stipulated

  judgment under which the plaintiffs were to pay $100 per month to pay off their debt. Id. The

  evidence showed that plaintiffs did not meet these initial payments and then a number of back-

  and-forth communications occurred between plaintiffs and Citicorp that are irrelevant to Fox’s

  comparison to Mr. Isler’s case. Id. Of relevance, a Citicorp representative sent a request to its

  counsel “to proceed with garnishment if Citicorp did not instruct him otherwise by January 30,

  1990.” Id. Then, despite that plaintiffs were current on their payments, Citicorp did not contact

  counsel; thus, he proceeded with garnishment in February 1990, which was eventually served on

  plaintiff’s employer on March 8, 1990. Id. at 1511. Later that same day counsel realized

  plaintiffs were current in their payments and quashed the writ of garnishment. Id. The plaintiffs

  brought, among other FDCPA claims, a claim under 15 U.S.C. § 1692f alleging that filing a writ

  of garnishment when plaintiffs were current in payments was unfair or unconscionable. Fox, 15

  F.3d at 1511. In reversing the trial court’s summary judgment for Citicorp. the Ninth Circuit

  addressed the § 1692f claim in two paragraphs of its analysis. Id. at 1516–17. It recognized that

  “[t]he conduct alleged . . . does not fall neatly within [1692f].” Id. at 1516. The Ninth Circuit

  then held, without further explanation, “a jury could rationally find the filing of an application



                                                    11
Case 1:18-cv-00860-MPB-SEB Document 41 Filed 10/03/19 Page 12 of 13 PageID #: 208



  for a writ of garnishment when [plaintiffs] were current in payments demanded by Citicorp

  agents to constitute an unfair or unconscionable means of collection or attempted collection of a

  debt under section 1692f.” Id. at 1517.

         The Court does not follow Fox several reasons. The Seventh Circuit case law, discussed

  in detail above, is not only binding on this Court, but also provides a thorough analysis of §

  1692f, where Fox does not. Mr. Isler reads, Todd v. Collecto, Inc., 731 F.3d 734 (7th Cir. 2013),

  which cites Fox, for more than what it is. Todd merely cites it as an example of what courts have

  found may violate § 1692f. Id. at 739. The opinion provides no indication whether the Seventh

  Circuit agrees with Fox and the Seventh Circuit ultimately held that Mr. Todd did not state a

  plausible claim for relief under § 1692f. Id. Moreover, the question of whether it is unfair or

  unconscionable to issue a writ of garnishment to collect plaintiff’s property to satisfy a judgment

  where plaintiff was already satisfying the judgment is a different question than whether it is

  unfair or unconscionable to seek a judgment on a debt that plaintiff was in the process of

  repaying. Contrary to Mr. Isler’s arguments the similarities between his case and Fox are not

  “unmistakable,” particularly in light of the binding case law, unaddressed by Mr. Isler, as

  discussed herein.




                                                  12
Case 1:18-cv-00860-MPB-SEB Document 41 Filed 10/03/19 Page 13 of 13 PageID #: 209



                                          IV.     Conclusion

         Because Mr. Isler has failed to establish a genuine issue of material fact as to its claims

   against MED-1, the Court finds that summary judgment in favor of MED-1 is appropriate.

   MED-1’s request (Docket No. 32) is GRANTED, and Plaintiff’s motion for summary judgment

   (Docket No. 35) is DENIED.

         SO ORDERED this 3rd day of October, 2019.




 Service will be made electronically on all ECF-registered counsel of record via email generated
 by the court’s ECF system.




                                                  13
